Citation Nr: 0306073	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits based on recognized guerrilla service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant is the surviving spouse of the decedent, who is 
verified to have had recognized guerrilla service from 
September 18, 1944, to September 26, 1945, with the United 
States Army Forces in the Philippines-North Luzon 
(USAFIPNL), as well as other military service in the 
Philippine Army.  He died in February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 administrative 
determination of the VA RO, which denied the benefit sought 
on appeal-entitlement to nonservice-connected death pension 
(death pension), as well as claims for dependency and 
indemnity compensation benefits (DIC) and accrued benefits.  
The appellant initiated an appeal by notice of disagreement 
received at the RO in November 2001, which was limited to the 
matter presently on appeal.

It is noted that although the appellant initially requested a 
hearing before a traveling Member of the Board sitting at the 
RO (Travel Board), she withdrew this request in her May 2002 
substantive appeal and later statements.  No further action 
is indicated in this regard.  


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate her claim, obtained all 
relevant and available evidence identified by the appellant, 
all in an effort to assist her in substantiating her claim 
for VA nonservice-connected death pension benefits.  

2.  The U.S. service department has certified that the 
appellant's deceased spouse had service as a recognized 
guerrilla in the service of the United States Armed Forces in 
the Philippines from September 18, 1944, to September 26, 
1945.  


CONCLUSION OF LAW

As a matter of law, the appellant is ineligible for VA 
nonservice-connected death pension benefits based on the 
recognized guerrilla service of her deceased spouse.  38 
U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000. 

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  With regard to the issue on appeal, all 
records identified by the appellant were obtained, including 
the verification of the decedent's recognized guerrilla 
service.  Accordingly, the Board finds that VA has met its 
duty to assist.  Similarly, VA has met VCAA's notice 
requirements: The December 2000 administrative decision, a 
November 2001 letter to the appellant, and the February 2002 
SOC clearly explain why the claim on appeal must be denied as 
a matter of VA regulation.  Additionally, the appellant was 
provided an opportunity for a personal hearing, either at the 
RO or before the Board, but she withdrew her initial request.  
Thus, she was afforded every opportunity to provide her sworn 
testimony and to submit evidence to substantiate her claim on 
appeal.  Moreover, the above correspondences, notices and 
development actions indicate that the appellant was advised 
of why her claim cannot be granted as a matter of VA law, and 
she was advised of what sort of service of the decedent would 
be needed in order for her to succeed in her claim.  As the 
character of the decedent's service is an undisputed factual 
matter of record, no further action or development is 
indicated, appropriate, or required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board concludes 
that VA has met both the duty to assist and notice provisions 
of VCAA; further development would serve no useful purpose-
the claim must be denied as a matter of law.  

II.  Nonservice-connected Death Pension-Recognized Guerilla 
Service.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an eligible claimant by submitting 
evidence of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  If such evidence is not received, VA will 
request verification of service from the service department.  
38 C.F.R. § 3.203(c)(2002).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2)(West 2002); 38 C.F.R. 
§ 3.1(d) (2002).  

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forcles.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  Service 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person in the Armed Forces except benefits 
under contracts of the National Service Life Insurance 
entered into before February 18, 1946, chapter 10 of title 37 
and chapters 11, 13 (except section 412(a)), and 23 of this 
title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.

The service department has advised that the appellant's 
spouse had recognized guerilla service prior to July 1, 1946.  
Benefits payable on the basis of such service are limited to 
those explicitly listed in 38 U.S.C.A. § 107; 38 C.F.R. § 
3.8.  Pension benefits are provided under chapter 15 of 38 
U.S.C.A.  According to the applicable law and regulations, 
benefits are not payable under chapter 15 to members of the 
Philippine Commonwealth Army, including guerilla service, 
serving before July 1, 1946.  Such service does not meet the 
requirements for non-service-connected pension.  As the 
appellant's spouse did not have the requisite service for 
basic eligibility for pension benefits, the appellant's 
claim, which is predicated on such service, is not legally 
meritorious.

Pursuant to VA regulations, active service will be the period 
certified by the service department.  38 C.F.R. § 3.9(a) and 
(d).  The decedent had recognized guerrilla service from 
September 18, 1944, to September 26, 1945.  Contrary to the 
statements of the appellant, the RO properly accepted service 
department evidence of such service, and the matter is not in 
dispute.  The appellant is mistaken that she is entitled to 
death pensions benefits: 38 U.S.C.A. § 107 prohibits the 
benefit sought on appeal.  The claim is denied.  

The United States Court of Appeals for Veterans Claims has 
held that VA is prohibited from finding, on any basis other 
than a service department document, which the VA believes to 
be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In summary, 38 U.S.C.A. § 107 requires that the claim on 
appeal be denied, and the Board notes that this is a matter 
of VA law, and the Board has no discretion in this matter.  
The claim on appeal is without basis under law.  Since the 
benefit cannot be granted by operation of law, namely 
38 U.S.C.A. § 107, the claim is denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  



ORDER

The appellant is ineligible for nonservice-connected death 
pension benefits based on the recognized guerrilla service of 
her deceased spouse.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

